Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on May 27 and July 05, 2022 in response to the Office Action of January 27, 2022 is acknowledged and has been entered. 
The objection to claims 14 and 15 is now withdrawn after reconsideration based on Applicant’s arguments that have been fully considered and persuasive. 
The rejections to claims 2-7, 9, 18-20 and 56 under 35 U.S.C. 112(b) is now withdrawn in view of the claim amendment. 
The rejection to claims 1-3, 5-20 and 56 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 09, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 1 is allowable. Claims 57 and 59, previously withdrawn from consideration as a result of a restriction requirement, require all the allowable subject matter of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I to III, as set forth in the Office action mailed on October 26, 2021, is hereby withdrawn and claims 57-63 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Martin Moynihan (Reg. No. 40,338) on June 30 and July 08, 2022. Applicant’s approval was obtained on July 05 and July 12, 2022. 

Amendments to the claims:
Claim 59 is amended to clarify the scope fo the claims.

Claim 59.       A method of estimating a position of a first catheter in a first body cavity, the method comprising:
receiving position-identifying data sets from a plurality of electrodes of the first catheter;
mapping the position-identifying data sets with a plurality of additional position-identifying data sets received from a plurality of electrodes of a second catheter when the second catheter was in a plurality of additional intrabody 
estimating the position of the first catheter as a plurality of position coordinates, the estimating being based on the mapping and on an additional mapping between: the plurality of additional position-identifying data sets and additional pluralities of position coordinates respectively defining the plurality of additional intrabody positions of the second catheter, 
wherein each of the plurality of additional position-identifying data sets comprises additional measurements of a plurality of electrical fields, generated from and measured using the plurality of electrodes of the second catheter respectively at each of the plurality of additional intrabody positions of the second catheter.

Allowable Subject Matter
Claims 1-2, 4-20 and 56-70 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claim 1 in regard to the features of “estimating an intrabody position of a probe comprises determining the plurality of position coordinates defining the intrabody position based on a mapping between: additional position-identifying data sets comprising additional measurements of the plurality of electrical fields measured using the plurality of electrodes of the probe at a plurality of additional intrabody positions of the probe, and additional pluralities of position coordinates respectively defining the plurality of additional intrabody positions", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitations recited in claim 57 in regard to the features of “using the mapping between each respective position-identifying data set and position coordinates respectively defining the intrabody positions to estimate an intrabody position of the probe, determined as a plurality of position coordinates within a spatial coordinate system, using at least one additional position-identifying data sets comprising a plurality of measurements of the plurality of electrical fields measured using the plurality of electrodes as the probe is navigated within the body cavity and the plurality of electrodes generates the plurality of electrical fields", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitations recited in claim 59 in regard to the features of “estimating the position of the first catheter as a plurality of position coordinates, the estimating being based on the mapping of the position-identifying data sets with a plurality of additional position-identifying data sets received from a plurality of electrodes of a second catheter when the second catheter was in a plurality of additional intrabody positions in a second body cavity, and on an additional mapping between: the plurality of additional position-identifying data sets and additional pluralities of position coordinates respectively defining the plurality of additional intrabody positions of the second catheter", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitations recited in claim 64 in regard to the features of “estimating a plurality of position coordinates defining the intrabody position within a spatial coordinate system, based on the position-identifying data set; wherein the position-identifying data set has a dependency on intrabody positioning of the probe, the dependency being due to changes in isopotential surface shapes of the plurality of electrical fields as the probe moves", in combination with the other claimed elements, are not taught or disclosed in the prior arts.
The limitations recited in claim 65 in regard to the features of “estimating a plurality of position coordinates defining the intrabody position within a spatial coordinate system, based on the measurements of the plurality of electrical fields in the position-identifying data set, without use of anatomical imaging data, including without use of anatomical imaging data from other subjects", in combination with the other claimed elements, are not taught or disclosed in the prior arts.
It is further noted that Applicant presented arguments in regard to the above identified allowable subject matter on pages 8-9 of the response filed on May 27, 2022, which Examiner agrees with.
Dependent claims 2, 4-20, 56, 58, 60-63 and 66-70 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793